Appeal by defendant from a judgment of the County Court, Suffolk County, rendered December 22, 1977, convicting him of sodomy in the first degree, upon a jury verdict, and sentencing him to an indeterminate prison term of from 8 Ya to 25 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence to an indeterminate prison term of from 3 to 12 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Damiani, J. P., O’Connor, Lazer and Margett, JJ., concur.